DETAILED ACTION
	The Office action details a final action on the merits for the above referenced application No.  Claims 54-73 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 Dec. 2020 has been entered.
 
Status of Claims
	Claims 1-53 are cancelled.  Claims 58-59, and 65-73 are withdrawn.

Response to Amendment
	The amendments filed on 10 Dec. 2020 have been entered.
The declaration under 37 CFR 1.132 filed 10 Dec. 2020 is insufficient to overcome the rejection of claims as set forth in the last Office action because of the reasons set forth below.

	Honsue Cho declares that chlorin e4 sodium is a very much better photosensitizer than chlorin e4 in its free acid form.  This is largely due to the fact that chlorin e4 sodium has a much better singlet oxygen yield than chlorin e4 free acid.  This was previously set out in the declaration filed on 28 May 2019.  The preparative process of Iwai was reproduced as outlined 
	
Honsue Cho’s declarations filed 10 Dec. 2020 have been fully considered but they are in part not persuasive. The rejection of claims based on Iwai alone and in combination with Isakau have been withdrawn.  Neither the Honsue Cho 2020 declaration nor the Honsue Cho 2019 declaration establish an unexpected result over Iwai, in view of Li.  The Honsue Cho 2019 declaration compares chlorin e4 sodium with chlorin e4 free acid and found that chlorin e4 sodium is a much better photosensitizer than chlorin e4 free acid.  This is largely due to the fact that chlorin e4 sodium has a much better singlet oxygen yield than chlorin e4 free acid.  However, the Honsue Cho 2019 declaration does not establish an unexpected result or property of Iwai , in view of Li because the Honsue Cho 2019 declaration does not contain a comparison of chlorin e6 sodium with chlorin e6 free acid to demonstrate an unexpected property resulting from the conversion of a chlorin free acid photosensitizing agent to a chlorin sodium photosensitizing agent.  Iwai alone teaches chlorin e6 sodium as an advantageous PDT agent with adequate singlet oxygen yield. Therefore, a person of ordinary skill in the art would have expected from Iwai that the conversion of chlorin free acid photosensitizing agent, such as chlorin e4, to a chlorin sodium salt, such as chlorin e4 sodium, would result is a suitable photosensitizing agent with good singlet oxygen yield.  

Response to Arguments

	In view of the Honsue Cho declaration filed on 10 Dec. 2020, the rejection of claims 54-57 and 60-64 under 35 USC 103(a) as being unpatantable over Iwai et al. (J. Clin. Biochem. Nutr.; published 1989), in view of Isakau et al. (J. Pharm. Biomed. Anal.; published 2007) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 54-57 and 60-64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwai et al. (J. Clin. Biochem. Nutr.; published 1989), in view of Li et al. (Oncol. Reports; published 2012) for the reasons cited in the Office action filed on 12 Jun. 2020.

Applicants Arguments
	Applicants assert that Iwai does not discuss chlorin e6 free acid or contemplate the advantages or disadvantages of chlorin e6 free acid compared to chlorin e6 sodium.  There is no reason why a person of ordinary skill in the art would be motivated to prepare chlorin e4 sodium based on the teachings of Iwai and/or Li alone or in combination.  In the field of pharmaceuticals, even a small structural modification can lead to a marked change in efficacy.  This is why the Applicant is not claiming a generic group of compounds but is claiming as narrowly as possible, namely one single salt.  Any suggestion that a person having ordinary skill in the art would select to remove a carboxyl group as opposed to another modification and secondly to select to remove one specific carboxyl group of the three chlorin e6 carboxyl groups to obtain chlorin e4 sodium is clearly based on impermissible hindsight.  
	It is surprising that chlorin e4 sodium has a much better singlet oxygen yield and is a very much better photosensitizer than chlorin e4 in its free acid form.  None of the art referred to .

Applicant's arguments filed 10 Dec. 2020 have been fully considered but they are not persuasive. The Honsue Cho 2020 and the Honsue Cho 2019 declarations are not persuasive for the reasons discussed above.  Iwai discloses chlorin e6 sodium having the structure 
    PNG
    media_image1.png
    312
    268
    media_image1.png
    Greyscale
 where 
    PNG
    media_image2.png
    48
    616
    media_image2.png
    Greyscale
.  Iwai teaches that chlorin e6 is effective for PDT.  Chlorin e6 is suggested to have little phototoxicity on normal organs for its high tumor to organ ratios and its rapid excretion from normal tissues.  Li teaches chlorin e4 for use in PDT.  A person of ordinary skill contemplating the use of chlorins in PDT would have reasonable considered Iwai and Li in combination without the benefit of hindsight analysis.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618